ROBERTSON, Presiding Judge.
Walter S. James was denied parole by the Alabama Board of Pardons and Paroles (Board). James filed a “notice of appeal” of the Board’s decision in the Montgomery County Circuit Court. The trial court found that there was no statutory provision for appealing the denial of parole and dismissed the appeal. James appeals to this court.
It is well settled that “[t]he right to appeal is purely statutory, and an appeal *278taken without statutory authority must be dismissed for want of jurisdiction.” Wheat v. Ramsey, 284 Ala. 295, 301, 224 So.2d 649, 654 (1969). The legislature determines the right to appeal to state courts. Wheat. Our legislature has yet to enact any statutory provision permitting an appeal from a decision of the Board denying an inmate a parole from prison.
This court, being without jurisdiction, must dismiss this appeal.
APPEAL DISMISSED.
THIGPEN and RUSSELL, JJ., concur.